Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 18, 2022

                                       No. 04-22-00338-CR

                                     Paul Anthony GARCIA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 5398
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER

        The District Clerk has filed a notification of late record requesting an extension of time to
file the clerk’s record. The request is GRANTED. The clerk’s record is due on or before
November 4, 2022.




                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2022.



                                                      ________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court